Citation Nr: 1730895	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  11-02 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.
 
2.  Entitlement to service connection for a heart condition, to include as secondary to sarcoidosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and T.C.




ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to June 1979.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2014, the Veteran was afforded a videoconference hearing before the undersigned.  This case was remanded in October 2014 and September 2016.  


FINDINGS OF FACT

1.  The Veteran's sarcoidosis did not begin during, was not otherwise caused by, and is not etiologically related to his active service; sarcoidosis did not manifest to a compensable degree within one year of active duty.

2.  The Veteran's heart condition was not caused or aggravated by a service-connected disability, and did not begin during, was not otherwise caused by, and is not etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sarcoidosis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).   

2.  The criteria for service connection for a heart condition, to include as secondary to sarcoidosis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in December 2009.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

This case was remanded in October 2014, in order to obtain the Veteran's records from the Social Security Administration (SSA), to contact the Veteran and obtain records from any medical care providers who treated him in 1979 in Wichita, Kansas for his chronic cough, and to provide the Veteran with a VA examination to determine the etiology of his sarcoidosis and any current cardiovascular condition.  The Veteran's Social Security Administration SSA records have been associated with the record.  The Veteran was sent a letter in November 2014 asking him to complete release forms for any providers who had treated him in 1979 in Wichita, Kansas for a chronic cough.  The Veteran did not reply to his letter.  Finally the Veteran was provided with VA examinations in February 2015.  In its September 2016 remand, the Board noted that X-ray reports relied on by the February 2015 VA examiner were not in the claims file.  These reports have now been associated with the claims file.  The Board finds that the February 2015 VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). 
 
VA medical records, examination reports, and records associated with his claim for disability benefits from the SSA are associated with the claims file 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.a. Service Connection - Legal Criteria

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  If certain chronic diseases such as sarcoidosis become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For chronic diseases listed under 38 C.F.R. § 3.309(a), service connection can be established by showing that the disability has been chronic since active duty.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation. 38 C.F.R. § 3.310(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.b.1.  Sarcoidosis - Background

The Veteran's June 1978, service entrance examination reflected no respiratory or heart conditions.  In February 1979, the Veteran was seen for a runny nose and nonproductive cough and was diagnosed with an upper respiratory infection.  In March 1979, he was seen for diarrhea, headaches, nausea, emesis, and nasal congestion; however, no mention of cough or shortness of breath was mentioned.  The Veteran was diagnosed with viral syndrome.  Later that month, he was seen for a cold, headache, stomach discomfort, and was diagnosed with an upper respiratory infection and viral gastroenteritis.  In April 1979, the Veteran was seen for chest wall pain, but did not report a cough or shortness of breath and had a normal X-ray.  In May 1979, he was seen for upper respiratory infection, a cold, and pain in right chest.  He was diagnosed with chest wall pain, and sphenoidal sinus headache.
On his May 1979 Report of Medical History, the Veteran denied coughing up blood, tuberculosis, asthma, shortness of breath, pain or pressure in chest, chronic cough, palpitation or pounding heart, and heart trouble.  No chronic health conditions were noted and his chest X-ray was normal.

A February 1992 VA chest X-ray was normal with no lung abnormalities.  A November 1996 VA chest X-ray revealed mild increased pulmonary markings, which were most likely chronic.  A December 1997 chest X-ray revealed no acute pulmonary infiltrates.  VA medical records in 1997, 1998 and 1999 reflect that he was also treated for tendonitis and joint pains; however, there was no mention of chronic cough or shortness of breath.  In June 1998, the Veteran reported chest pains, yellow sputum, summer cold, occasional chills and fever.  In January 2000, the Veteran was seen for cough, wheezing, fever and chills.  He reported that he was having yellow sputum and fever for the prior four weeks and had taken over-the-counter cold medications with minimal help.  He also complained of shortness of breath, especially in the nighttime.  The diagnosis was asthmatic bronchitis, no mention of any past sarcoidosis condition.  A chest X-ray was done and reported as normal in the progress note, however, a formal chest X-ray report indicated prominence in the hilar regions.  In February 2000, the Veteran was seen for headaches and was noted to have history of bronchitis and sinusitis during the last month.  There was no mention of any residual chronic cough or shortness of breath, and no mention of a past diagnosis of sarcoidosis.  In an October 2001, during a domiciliary admission evaluation for court-ordered alcohol treatment, the Veteran reported a history of shortness of breath at night.   He underwent pulmonary function tests, which showed a restrictive defect.  A November 2001 chest X-ray was abnormal with prominent hila and prominent interstitial markings.  A December 2001 lung computed tomography (CT) study for progressive cough and shortness of breath "over 2 years," revealed multiple lymph nodes and interstitial lung disease.  A December 2001 pulmonary note reflects the Veteran's reports of a dry cough which had been present for about 10 years.  A subsequent bronchoscopy with lung biopsy, and later lymph node biopsies were consistent with sarcoidosis (non-caseating granulomas).  An August 2002 VA medical record shows that the Veteran was diagnosed with pulmonary sarcoidosis with mild active alveolitis and a cough. 

VA medical records showing treatment from September 2002 to June 2008 reflect the Veteran's reports of an ongoing cough and chest pain, and treatment for bronchitis.  VA medical records also show treatment of sarcoidosis with symptoms of cough and shortness of breath.

The Veteran's SSA records show that he was determined to be disabled as of September 2012 due to sarcoidosis, hypertension, diabetes mellitus, atrial fibrillation, total right hip arthroplasty, gastroesophageal reflux disease (GERD), and chronic kidney disease.

The Veteran was provided with a VA examination in February 2015.  The examiner opined that it was less likely as not that the Veteran's sarcoidosis was related to his active military service, including the in-service treatment for upper respiratory infections or any related symptoms.  This was based on the fact that the Veteran's symptoms of a cough during active duty were clearly associated with other additional symptoms consistent with self-limited upper respiratory infections, most often in association with viral gastroenteritis symptoms, which do not occur with sarcoidosis.  The examiner noted that there was no indication in the Veteran's service treatment records that his respiratory symptoms were chronic or persistent, or that they were present at the time of his military discharge.

The examiner noted that he accepted as true that the Veteran had a chronic cough during and since service; however, it was his opinion that it was less likely as not that the Veteran's reported chronic cough was an early manifestation of his present pulmonary sarcoidosis condition.  He reported that he based his opinion on the medical evidence showing that the Veteran had a documented normal chest x-ray at the time of his military discharge in May 1979 and again 13 years later in February 1992.  In addition, the Veteran's first minimally abnormal chest x-ray was not until November 1996.  The examiner found that it was less likely as not that it would take 17 years after military service for a cough due to sarcoidosis to become manifest as due to sarcoidosis on a chest x-ray.  The examiner also noted that the December 2001 VA medical record reflected the Veteran's report of a dry cough beginning 10 years prior, which would be approximately 1991.  This would indicate onset of his present symptoms at least 12 years after his military discharge in 1979.

II.b.2.  Sarcoidosis - Analysis

The medical evidence of record clearly shows that the Veteran has a current diagnosis of sarcoidosis, meeting one of the fundamental requirements of service connection.  Brammer, supra.  Thus, the issue in this case is whether the evidence of record attributes his sarcoidosis to service.  

In terms of evidence providing an etiology between the Veteran's sarcoidosis and his time on active duty, the Board notes that there is no medical evidence which provides such a link.  The February 2015 VA examiner took into consideration all the relevant facts and reviewed the entire claims file in providing the opinion.  The medical examination report contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board accords great probative weight to the February 2015 VA examiner's opinion.  There are no competent medical opinions linking the Veteran's sarcoidosis with his time in service.  As such, there is no competent evidence of a nexus between the Veteran's current disability and his active duty.  Boyer, supra.

Sarcoidosis is a disorder for which presumptive service connection is available.  However, there is no evidence in the claims file that the Veteran's sarcoidosis manifested to a compensable degree within one year of his discharge.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.    
The Veteran attributes his current sarcoidosis to service.  The Board notes that he is competent to report symptoms that a lay witness can observe and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Respiratory symptoms fall into such a category.  Therefore, the Veteran is competent to provide lay evidence with regard to these symptoms.  

However, while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and are within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's currently diagnosed sarcoidosis and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   As there is no evidence that the Veteran has the requisite medical expertise to render an opinion as to the etiology of his sarcoidosis, the Board accords his statements regarding the etiology of his sarcoidosis no probative value.   

As such, the Board finds that competent, probative evidence of record is against service connection for sarcoidosis, and the claim must be denied.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for sarcoidosis.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


II.c.1. Heart Condition - Background 

The Veteran contends that his current heart disorder is secondary to his sarcoidosis.  

Service treatment records do not reflect any heart problems.  The Veteran's June 1978 entrance "Report of Medical History" reflects the Veteran's reports that he did not have heart trouble, palpitations, or a pounding heartbeat.  His contemporaneous "Report of Medical Examination" reflected a normal heart with no hypertension or other cardiac problems.  His May 1979 separation Reports of Medical Examination and History reflect similar findings.  The Veteran denied heart trouble and palpitations or a pounding heartbeat and, upon examination, his heart was normal and he had no hypertension or other cardiac problems.

VA medical records showing treatment starting in 1998 reflect that the first reports of chest pain were in January 2002.  At that time, the Veteran reported that he had a heart murmur since birth.  He one episode of severe left sided chest pain, rated as 7-8/10, with numbness in the left arm that lasted for about 45 minutes approximately one month prior.  He denied having this kind of pain before. 

VA medical records show that the Veteran underwent an April 2002 heart catheterization which was normal with no coronary artery disease.  In June 2010, the Veteran had an irregular pulse on exam with short tachycardia runs, then bradycardia and premature beats, but had a normal electrocardiogram (EKG).  A holter monitor showed atrial fibrillation.  November 2012 testing reflected the diagnosis of atrial fibrillation and the "possibility of cardiac sarcoid."   

At his February 2015 VA examination, the Veteran was diagnosed with chronic atrial fibrillation.  The examiner noted that the Veteran was found to have asymptomatic atrial fibrillation in 2010 and was treated with medication for rate control, and with Coumadin.  He did not have any symptoms.  The examiner noted that the Veteran had never had coronary artery disease, or a history of myocardial infarction, percutaneous coronary intervention (PCI), heart surgery, or congestive heart failure.  The Veteran reported a history of a childhood murmur; however, the examiner noted that echocardiograms did not show any significant valvular heart disease.  The examiner noted that the Veteran had reported chronic chest pains which had been determined to be chest wall related, and not due to his heart or lungs.

The examiner explained that the atrial fibrillation is less likely as not due to sarcoidosis based on a January 2014 cardiology note which reports "low suspicion for cardiac sarcoid."  In addition, atrial fibrillation is not a common arrhythmia due to cardiac sarcoidosis.  The examiner noted that the Veteran has not had complete heart block which is the most common finding in patients with cardiac sarcoidosis, nor prolongation of the PR interval or other intraventricular conduction defects, nor ventricular arrhythmias which are the second most common presentation of cardiac sarcoidosis.  Also, the Veteran has several other well-known risk factors for chronic atrial fibrillation which include chronic hypertension, diabetes mellitus, and obesity with a body mass index (BMI) of 35.

II.c.2. Heart Condition - Analysis

The Veteran has claimed that he has a heart disorder secondary to his sarcoidosis.  The Board is denying his claim for entitlement to service connection for sarcoidosis herein.  As such, because the Veteran is not service connected for sarcoidosis, secondary service connection is not warranted as a matter of law.  See 38 C.F.R. § 3.310. 

The Board has also considered whether the evidence of record supports a grant of service connection on a direct basis.  However, the Veteran has not contended, and the evidence does not reflect, that the Veteran's heart condition is related to service.  Service treatment records do not reflect any treatment for or diagnosis of a heart disorder, and the Veteran's first reports of chest pain were at the end of 2001, over 20 years after his discharge from service.  There is no medical evidence that links his current heart disorder to active duty.

As described, the weight of the evidence is against the claim and service connection for a heart disorder is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for sarcoidosis is denied.
 
Service connection for a heart condition, to include as secondary to sarcoidosis, is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


